DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 objected to because of the following informalities:  There should be a period not a semicolon at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 and 13-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Phillips et al., US Patent Application Publication Number 2020/0051413 (hereinafter Phillips).
Regarding claim 1, Phillips discloses a system configured for detecting firearm threats on a premises, comprising: a surveillance camera [fig. 1: ref. 100] on the premises, the surveillance camera configured to generate surveillance data [paragraph 0029]; a utility [fig. 1: ref. 126 video collection manager] configured to provide a cloud service for detecting firearm threats on the premises [paragraph 0034]; the system including a processor [fig. 1: ref. 112]; memory [fig. 1: ref. 114] in electronic communication with the processor [paragraph 0028]; and instructions stored in the memory, the instructions being executable by the processor to: detect the presence of a firearm on the premises [paragraph 0043]; upon detecting a firearm, sending a notification that a firearm has been detected on the premises [paragraphs 0049-0051].
Regarding claim 2, Phillips discloses a recorder, the recorder configured to monitor a firearm and to generate the surveillance data [paragraph 0043].
Regarding claim 3, Philips discloses wherein the utility is an external utility [paragraph 0079].
Regarding claim 4, Phillips discloses wherein the processor, the memory, and the instructions stored in the memory reside in the recorder [paragraph 0029].
Regarding claim 5, Phillips discloses wherein the notification is generated by the recorder, the notification alerting the cloud service to the detection of the presence of a firearm on the premises [paragraphs 0049-0051, 0067].
Regarding claim 6, Phillips discloses wherein the notification triggers transmittal of a video feed of the surveillance data to the cloud service [paragraphs 0043-0044].
Regarding claim 7, Phillips discloses wherein the processor, the memory, and the instructions stored in the memory reside in the utility [paragraph 0028].
Regarding claim 8, Phillips discloses wherein the processor, the memory, and the instructions stored in the memory reside in the external utility [paragraph 0035].
Regarding claim 9, Phillips discloses wherein the surveillance data allows for remote video identifying and monitoring individuals with firearms and their behavior on the premises [paragraphs 0078-0079].
Regarding claim13, Phillips suggests wherein the cloud service is provided to the premises by way of a subscription service [paragraph 0079 wherein it is further inherent in the art to use a subscription service for cloud service].
Regarding claim 14, Phillips discloses wherein the recorder continually streams video feed to the cloud service [paragraph 0029, see last 2 sentences].
Regarding claim 15, Phillips discloses wherein the recorder streams video feed on detection of a firearm on the premises [paragraph 0043].
Regarding claim 16, Phillips discloses wherein on detection of a firearm the cloud service responds to the detection of the firearm [paragraph 0060].
Regarding claim 17, Phillips discloses wherein the response of the cloud service is to investigate further [paragraph 0060].
Regarding claim 18, Phillips discloses wherein the response of the cloud service is to take an action [paragraph 0060].
Regarding claim 19, Phillips discloses wherein the action taken by the cloud service is to send a control signal to the premises [paragraph 0044].
Regarding claim 20, Phillips discloses wherein the response provides instructions to the premises regarding addressing the detection of the firearm on the premises [paragraph 0060].



Claim(s) 1 and 10-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deutsch, US Patent Application Publication Number 2021/0020008 (hereinafter Deutsch).
Regarding claim 1, Deutsch discloses a system configured for detecting firearm threats on a premises, comprising: a surveillance camera [fig. 7: ref. 200] on the premises, the surveillance camera configured to generate surveillance data; a utility [fig. 7: ref. 250] configured to provide a cloud service for detecting firearm threats on the premises; the system including a processor; memory in electronic communication with the processor [inherent features]; and instructions stored in the memory, the instructions being executable by the processor to: detect the presence of a firearm on the premises; upon detecting a firearm, sending a notification that a firearm has been detected on the premises [paragraphs 0077-0079].
Regarding claim 10, Deutsch discloses wherein the notification is generated by the cloud service [paragraphs 0079, 0084].
Regarding claim 11, Deutsch discloses wherein the notification generated by the cloud service is communicated to the premises [paragraphs 0079, 0084].
Regarding claim 12, Deutsch discloses wherein the notification alerting the premises regarding the detection of the presence of a firearm on the premises [paragraphs 0079, 0084].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIKA WASHINGTON whose telephone number is (571)272-7841. The examiner can normally be reached Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EAW/
January 25, 2022

/ERIKA A WASHINGTON/Primary Examiner, Art Unit 2644